 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1583 
In the House of Representatives, U. S.,

September 15, 2010
 
RESOLUTION 
Resolution observing the fifth anniversary of the date on which Hurricane Rita devastated the coasts of Louisiana and Texas, and for other purposes. 
 
 
Whereas on September 24, 2005, Hurricane Rita made landfall as a Category 3 hurricane just east of the Texas-Louisiana border, between Sabine Pass and Johnson's Bayou, with wind speeds of 120 miles per hour, and further devastated the Gulf Coast;  
Whereas Hurricane Rita caused 7 deaths, forced 3,000,000 residents to evacuate their homes, left 1,000,000 people without electricity (according to the National Climatic Data Center), and caused flooding and tornadoes in the States of Louisiana, Arkansas, Mississippi, and Alabama;  
Whereas damages from Hurricane Rita are estimated at $11,300,000,000;  
Whereas in 2005, Hurricane Rita was the second hurricane to reach Category 5 status in the Gulf of Mexico, making it only the third time that more than one Category 5 storm had formed in the Atlantic in the same year (according to the National Climatic Data Center);  
Whereas the storm surge from Hurricane Rita was as high as 15 feet near the landfall site and according to the United States Geological Survey traveled as far as 50 miles inland, causing disastrous flooding and massive loss of property;  
Whereas tens of thousands of homes and businesses in Louisiana and Texas were destroyed by the flooding; and  
Whereas the United States Geological Survey’s National Wetlands Center indicates that 217 square miles of Louisiana’s coastal lands were transformed to water after Hurricanes Katrina and Rita: Now, therefore, be it  
 
That the House of Representatives— 
(1)observes the fifth anniversary of the date on which Hurricane Rita devastated the coasts of Louisiana and Texas; 
(2)expresses its support to the survivors of Hurricane Rita and condolences to the families of its victims;  
(3)commends the courageous efforts of those who assisted in the response to the storm and the recovery process;  
(4)recognizes the contributions of the communities in Louisiana and Texas to the United States; and  
(5)reaffirms its commitment to rebuild, renew, and restore the Gulf Coast region.  
 
Lorraine C. Miller,Clerk.
